DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Railkar et al. (US 2018/0061744 A1).

 	Pertaining to claim 1, Railkar et al. discloses An electronic package (10, see fig. 1) comprising: a substrate (12, see fig. 1); a first die (16, see fig. 1) electrically connected ( see paragraph [0038]) to the substrate (12); a bulk acoustic wave (BAW) device (28, see fig. 1) attached to, and electrically connected to, the first die (16); a protective material  (40, see fig. 1) covering portions of a top surface of the first die (16), a top surface of the BAW device (28), and covering an entire area of a bottom surface of the first die (16), the bottom surface proximate to the substrate (12) than the top surface; a cavity (34, see fig. 1) filled with air covering portions of the protective material (see fig. 1); and an enclosure (32, see fig. 1) covering portions of the cavity (34).  

 	Pertaining to claim 2, Railkar et al. discloses wherein the BAW device (28) is electrically connected (see paragraph [0040]) to the first die via a bond wire (30). 

 	Pertaining to claim 20, Railkar et al. discloses, wherein the BAW device (28) is attached to the first die (16) via a die attach material (14). 

 	Pertaining to claim 21, Railkar et al. discloses, wherein the substrate (12) includes electrical conductive pads (20).  

 	Pertaining to claim 22, Railkar et al. discloses, wherein the electrical conductive pads (20) include copper (see paragraph [0038], Lines 14-16).  

 	Pertaining to claim 23, Railkar et al. discloses, wherein the substrate includes a printed circuit board (see paragraph [0016]).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Railkar et al. (US 2018/0061744 A1) in view of Hua (CN 103193198 A).

 	Pertaining to claim 3, Railkar et al. discloses all claimed limitations, wherein the BAW device is sensitive to stress from the electronic package.  
 	Hua teaches wherein the BAW device is sensitive to stress from the electronic package (see paragraph [0002], lines 7-12).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide BAW device is sensitive to stress from the electronic package in the device of Railkar et al. based on the teachings Hua in order 
the technical field of chip packaging, specifically to a method for MEMS chip package stress is reduced by patterning on the back.

 Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Railkar et al. (US 2018/0061744 A1) in view of Shah (US 9,284,182 B1).

 	Pertaining to claim 4, Railkar et al. discloses all claimed limitations except further including containment mask contacting the substrate, wherein the cavity filled with air contacts a portion of the containment mask.  
 	However, Shah teaches containment mask contacting the substrate, wherein the cavity filled with air contacts a portion of the containment mask (see column 2, lines 40-58). 
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide containment mask contacting the substrate, wherein the cavity filled with air contacts a portion of the containment mask in the device of Railkar et al. based on the teachings Shah in order to maximize immunity of the MEMS sensor to the externally applied forces due to the environment (thermal, stress) or customer application/treatment (summary).

 	Pertaining to claim 5, Railkar et al. as modified by Shah further discloses, wherein the containment mask includes hydrophobic characteristics (see column 2, line 48-54).

 	Pertaining to claim 6, Railkar et al. as modified by Shah further discloses, wherein the containment mask includes adhesive characteristic (see column 4, line 14-18).  

 	Pertaining to claim 7, Railkar et al. discloses, wherein the containment mask includes one of an epoxy based polymer material (see paragraph [0043]).

Claims 18-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Railkar et al. (US 2018/0061744 A1) in view of Speight et al. (US 2017/0084519 A1).

 	Pertaining to claim 18, Railkar et al. discloses, wherein the protective material (40)
 	But, Railkar et al. does not explicitly teach wherein the protective material is silicone.  
 	However, Speight et al. teaches wherein the protective material is silicone, (see paragraph [0025], lines 7-10).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the protective material is silicone  
in the device of Railkar et al. based on the teachings Speight et al. in order to provide the method enables reducing or minimizing adverse affects of CTE mismatch in semiconductor packages for improving manufacturing yield and reliability and savings production cos

 	Pertaining to claim 19, Railkar et al. discloses except, wherein the protective material has Young's modulus of elasticity of between approximately 2 megapascal (MPa) and 6 megapascal (MPa). 
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the protective material has Young’s modulus of elasticity of between approximately 2 megapascal (MPa) and 6 megapascal (MPa) clip out of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use for the purpose of providing a fast performance and flexibility. In re Leshin, 125 USPQ 416.

 	Pertaining to claim 24, Railkar et al. discloses all the claimed limitations except, wherein the substrate includes Silicon.   
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the substrate out of silicon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use for the purpose of enabling them to work better and las longer. In re Leshin, 125 USPQ 416.

Response to Arguments
9.         Applicant's arguments filed on 04/11/2022 have been fully considered but they are not persuasive.           A) Regarding, Applicant's argument that Railkar does not teach at least this limitation “the mol compound 40 of Railkar does not cover the entire area of the bottom surface of the die 16”.          This argument is not persuasive, because Raikar shows clearly shows that in figure 1 the mold compound 40 of Railkar does cover the entire area of the bottom surface of the die 16.  It says the mold compound 40 is formed over the substrate 12 to encapsulate the die 16, (see paragraph [0047], lines 20-25). Therefore, the prior of Railkar meets the Applicant’s claim limitations.

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848